I am inclined to the view that Sections 6302-6303 contemplate solvent going *Page 873 
concerns. When a surety company becomes insolvent and is placed in the hands of a receiver, it would seem that the funds on deposit with the State Treasurer become a trust fund for the private benefit of all citizens of the State who hold lawful claims. Subject however, to the privity of judgments obtained, as in this case, before the receivership, where the State Treasurer was notified as provided in the Statute. That would protect Connelly's judgment, but leave the remaining funds for distribution under the order of a court of equity, subject to the adjudication by such court of the question of priorities and private distribution, according to the law and the facts.